United States Court of Appeals
           For the Eighth Circuit

     ___________________________

             No. 15-2174
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee

                       v.

            Cesar Mujica-Aranda

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 15-2240
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee

                       v.

     Eriberto Moises Medina-Aranda

   lllllllllllllllllllll Defendant - Appellant

     ___________________________

             No. 15-2441
     ___________________________

          United States of America
                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                             Eric Eziquel Cazares

                    lllllllllllllllllllll Defendant - Appellant
                       ___________________________

                              No. 15-2518
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                              Susan Elise Prophet

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                  Appeals from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: September 21, 2015
                         Filed: November 23, 2015
                                [Published]
                              ____________

Before WOLLMAN, LOKEN, and BYE, Circuit Judges.
                         ____________

PER CURIAM.

                                        -2-
       In each of these four direct criminal appeals, the defendant-appellant filed an
opening brief challenging the sentence imposed by the district court. In each case,
the government has filed a Motion To Dismiss Appeal, arguing that the defendant
entered into a voluntary plea agreement broadly waiving his right to appeal, the issues
raised are within the scope of the appeal waiver, and we should enforce the waiver
and dismiss the appeal. The appellants argue that the appeal waivers either do not
apply or should not be enforced.

       In United States v. Andis, 333 F.3d 886, 891 (8th Cir. 2003) (en banc), we held
that we will enforce a knowing and voluntary appeal waiver, unless to do so “would
result in a miscarriage of justice.” We concluded that this narrow exception did not
apply in Andis and dismissed the appeal. Id. at 894. Thus, the government had good
reason to file what it captioned as a Motion To Dismiss in these appeals. But as
Andis makes clear, we have jurisdiction over the appeals, and a decision to enforce
an appeal waiver is a ruling on the merits of the appeal. Thus, a motion to enforce an
appeal waiver and terminate an appeal prior to full briefing is not a jurisdictional
motion to dismiss under Eighth Circuit Rule 47A(b). But the Federal Rules of
Appellate Procedure plainly permit a motion seeking such relief, see F.R.A.P.
27(a)(1), which under our Local Rules must be submitted to a panel of three judges,
see 8th Cir. Rule 27A(c).

       We have summarily enforced appeal waivers in the past, and we will continue
to do so in appropriate cases. Summary disposition relieves the government of the
need to fully brief the merits of sentencing issues the defendant seeks to raise on
appeal, while affording the defendant an opportunity to challenge the summary ruling
in a petition for rehearing. However, in some cases, whether an appeal waiver should
be enforced under Andis is either doubtful, or enmeshed with the merits of the issues
the defendant seeks to raise on appeal. In such cases, the government’s motion
should be denied or taken with the case and decided by the panel to which the appeal
is assigned after full briefing.

                                         -3-
      Having considered the Motion To Dismiss Appeal in each of these four cases
from this perspective, we grant the motion and dismiss the appeals in No. 15-2174,
United States v. Cesar Mujica-Aranda; No. 15-2240, United States v. Eriberto Moises
Medina-Aranda; and No. 15-2441, United States v. Eric Eziquel Cazares. The
Motion To Dismiss Appeal is taken with the case in No. 15-2518, United States v.
Susan Elise Prophet.
                       ______________________________




                                        -4-